675 S.E.2d 659 (2009)
Carroll Douglas SMITH
v.
Melissa Bernard SMITH.
No. 53P09.
Supreme Court of North Carolina.
March 19, 2009.
Jonathan McGirt, Raleigh, for Carroll Douglas Smith.
K. Edward Greene, Tobias S. Hampson, Raleigh, for Melissa Smith.

ORDER
Upon consideration of the petition filed on the 30th day of January 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."